DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 11/03/2021.  Claims 1, 3, 5, 11, 13, and 15-16 have been amended. Therefore, Claims 1, 3-8, 11, 13-18, and 21-28 are pending and have been addressed below. The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1, 3-8, 11, 13-18, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
4.	Under Step 1 of the two-part analysis from Alice Corp, claim 1 is directed to a process (an act or step, or a series of acts or steps) and claim 11 is directed to a 
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 which is representative of claim 11 recites:
“receive in a file format a plurality of job order records submitted”, “storing the plurality of job order records”, “provide in a file format one or more job order records of the plurality of job order records”, “accept in the file format a plurality of candidate records submitted for the one or more job order records”, “storing the plurality of candidate records”, “mapping at least one candidate record of the plurality of candidate records with at least one job order record of the plurality of job order records based on contents of data fields of the at least one candidate record”, “determining, responsive to the act of mapping the at least one candidate record with the at least one job order record, a score for the at least one candidate record for the at least one job order record based on learned signals having predefined weights, the learned signals calculated based on contents of data fields of the at least one candidate record, contents of data fields of the at least one job order record, past outcomes that provided the at least one job order record, and past outcomes that provided the at least one candidate record”, “storing mapped to the at least one candidate record and the at least one job order record the score” and “providing, in the file format the at least one candidate record for the at least one job order record based, at least in part, on the score mapped to the at least one candidate record and the at least one job order record”

Consistent with Applicant’s description of the claims (See, i.e., Spec. Fig. 7 & pgs. 1-2), the limitations of “receive in a file format a plurality of job order records submitted”, “storing the plurality of job order records”, “provide in a file format one or more job order records of the plurality of job order records”, “accept in the file format a plurality of candidate records submitted for the one or more job order records”, “storing the plurality of candidate records”, “mapping at least one candidate record of the plurality of candidate records with at least one job order record of the plurality of job order records based on contents of data fields of the at least one candidate record”,  “storing mapped to the at least one candidate record and the at least one job order record the score”, and “provide in the file format the at least one candidate record for the at least one job order record based, at least in part, on the score mapped to the at least one candidate record and the at least one job order record” describe a series of interactions that take place between recruiting firms that are fairly characterized as commercial interactions which fall into the “certain methods of organizing human activity” category of abstract ideas, as discussed in MPEP 2106.04(a). 
, “storing mapped to the at least one candidate record and the at least one job order record the score”, and “provide in the file format the at least one candidate record for the at least one job order record based, at least in part, on the score mapped to the at least one candidate record and the at least one job order record” are abstract mental processes as discussed in MPEP 2106.04(a)(2)(III).  All together, the limitations encompass mental steps a recruiter would perform to evaluate, score, and determine job candidates for a job position, therefore, combining abstract ideas (here, “certain methods of organizing human activity” and “mental processes”) does not render the combination any less abstract. Accordingly, claim 1 recites an abstract idea.
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “executing by at least one processor of a distributed computer system, a hiring talent platform program interface”, “an interface of the at least one hiring talent platform system”, “a memory of the distributed computer system”, “executing a staffing talent platform program interface”, ”a user interface screen generated by the at least one staffing talent platform system in response to a selection of an option within an interface of the at least one staffing talent platform system”, as discussed in MPEP 2106.05(f)
8.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
9.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above 
10.	Claims 3-8, 13-18, and 21-28 are dependent of claims 1 and 11.
Claims 3 and 13 recite “further comprising, by the at least one processor of the distributed computer system, an act of determining a recommended set of the plurality of candidate records to provide to the at least one hiring talent platform system based on a respective set of scores for the plurality of candidate records determined by the at least one processor using the learned signals”, claim 4 and 14 recite “further comprising, by the at least one processor of the distributed computer system, an act of filtering the plurality of candidate records to determine an optimal number and quality of candidate records to provide to the at least one hiring talent platform system”, claims 5 and 15 recite “further comprising, by the at least one processor of the distributed 
Claims 6 and 16, recite “wherein the plurality of job order records are received from one or more independent entities including a plurality of hiring talent platform systems, job boards, job banks, social media, and/or career sites” and claims 21 and 25 recite “wherein: the at least one hiring talent platform system comprises an Applicant Tracking System (ATS); and the at least one staffing talent platform system comprises an ATS and/or a Customer Relationship Management (CRM) system” further describes the data and/or information sources used in conjunction with the judicial exception. As discussed in MPEP 2106.05 (f) and MPEP 2106.05 (h), these limitations is/are adding the words “apply it” with the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.


Claims 23 and 27 recite “converting, by the at least one processor of the distributed computer system, the plurality of job order records to the file format of the at least one staffing talent platform system” adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05 (g) As discussed in MPEP 2106.05 (d)(II), the Alice, Ultramercial, Versata, and OIP Techs court decisions indicated “electronic recordkeeping” and “storing and retrieving information in memory” includes computer functions well-understood, routine, conventional activities previously known to the industry. Thus, the conclusion that the limitations of “converting” are well-understood routine, conventional activity is supported under Berkheimer Option 2.

Response to Arguments
11.	Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
With Respect to Rejections Under 35 USC 101

Applicant argues “The Advisory Action asserts that the present application lacks support for a "trained model." Applicant respectfully disagrees. Notwithstanding, independent claim 1 has been amended, with support for the amendments at least in 11 236 and 276. Paragraph 236 states: "a talent platform exchange may be adapted to score postings based on a variety of attributes (or signals) with a defined set of weights assigned to each signal." Paragraph 276 states: "Learned signals - may be calculated on the basis of information of both the position/profile, the agent/recruiter and agency/employer and subsequent outcomes." Amended independent claim 1 recites, inter alia: "...determine, responsive to automatically mapping the at least one candidate record with the at least one job order record, a score for the at least one candidate record for the at least one job order record based on learned signals having predefined weights, the learned signals calculated based on contents of data fields of the at least one candidate record, contents of data fields of the at least one job order record, past outcomes involving the at least one hiring talent platform that provided the at least one job order record, and past outcomes involving the at least one staffing talent platform that provided the at least one candidate record." Accordingly, amended independent claim 1 is supported by the present application.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the Applicant’s Specification and amended claim 1 lacks support for a trained model. For example, ¶ 0236 and ¶ 0276 discusses: 

[0276] Learned signals—may be calculated on the basis of information of both the position/profile, the agent/recruiter and agency/employer and subsequent outcomes.
As such, it is noted that the features upon which applicant relies from the Specification and claim 1 (i.e., [a trained model]) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is also important to note that “determining a score for the at least one candidate record for the at least one job order record based on learned signals having predefined weights” is part of the abstract idea identified in the present rejection and the judicial exception alone cannot provide the inventive concept, as discussed in MPEP 2106.05(a).  For these reasons, the rejections under 35 USC 101 are being maintained. 

Applicant further argues “Under BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341 and as the Advisory Action observes, "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional' pieces" (Advisory Action, Cont. Sheet 2,¶  3; see also MPEP § 2106.05(I), ¶  3). Applicant's specification states that previous talent platform systems were not integrated (¶ 9), and that the present application integrates talent platform systems using interfaces (¶ 11). Since previous talent platform systems were not integrated by interfaces, and claim 1 recites an arrangement of talent platform systems integrated using interfaces, then the arrangement of the talent platform systems and interfaces recited in the claim is not conventional or generic.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains none of the additional limitations are sufficient to amount to significantly more than the judicial exception because the additional elements merely add the words “apply it” (or an equivalent) and “link the use of the judicial exception to a particular field of use”, as discussed in MPEP 2106.05 (f) & (h). Considering claim 1 as a whole, the Applicant’s invention lacks a technical solution to a technical problem.  Claim 1 as a whole merely uses interfaces, talent platforms, and a processor as tools to perform the abstract idea. As previously explained, the additional limitations including the interfaces do not integrate the judicial exception into a practical application.  For these reasons, the rejections are being maintained.

Applicant further argues “To rebut this point, the Office is guided by section III(A) of the USPTO memorandum following Berkheimer v. HP, Inc. ("Berkheimer memo") to cite to any portions of Applicant's specification, court decisions, Applicant does not concede that any component recited in claim 1 is conventional or generic or references that state that integrating talent platform systems using interfaces, as claimed, is conventional; neither the Office Action nor the Advisory Action does so. Therefore, under BASCOM and the MPEP, claim 1 recites an inventive concept and is patent-eligible. The Advisory Action asserts "the 'interfaces' are additional elements including use of a computer or other machinery in its ordinary capacity for economic or other tasks (i.e., to receive of transmit data)" (Advisory Action, Cont. Sheet 1,¶  5). This test is inconsistent with BASCOM and the MPEP: "the inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art...an inventive concept can be found in the non-conventional and non- generic arrangement of known, conventional pieces" (MPEP § 2106.05(I), 1 3). Therefore, to show an inventive concept under BASCOM and the MPEP, it is sufficient for Applicant to demonstrate that the claimed platform systems and "interfaces" are arranged in an unconventional manner. Applicant's specification states that previous talent platform systems were not arranged in the integrated fashion claimed (¶  9), which is sufficient to show that the claimed arrangement is unconventional. The Office has not refuted this particular point in the manner provided in section III(A) of the Berkheimer memo to sustain the rejection. Therefore, claim 1 recites an inventive concept under BASCOM and is patent- eligible.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the remarks do not indicate how the cited Berkheimer memo should be applied to the claims rejected in the Office Action.  Applicant is merely relying on the interfaces being arranged in an unconventional manner fails to integrate the abstract idea into a practical application or provide an inventive concept. See MPEP 2106.05(I) For these reasons, the rejections under 101 are being maintained.

Applicant further argues “In addition, under Example 42 of the USPTO Subject Matter Eligibility Examples ("Example 42"), a claim only needs to recite "a specific improvement over prior art systems" to integrate an abstract idea into a practical application, even if the claim uses a general purpose computer and applies conventional techniques (Examples 37-42, pp. 17-19). Claim 1 recites multiple specific improvements over previous systems, as stated in Applicant's specification. These improvements include: (i) integrating previously disparate talent platform systems (¶  9, 11), (ii) being compatible with different file formats used by the previously disparate talent platform systems (¶  88), and (iii) basing the determination of which records are provided to the hiring talent platform system on "learned signals" to provide centralized filtering of applicants not provided by the disparate platforms (¶  9, 13-14, 236). Even if the techniques recited in claim 1 are asserted to be conventional or Applicant does not concede that the techniques recited in claim 1 are conventional or generic9738590.1Application No.: 13/645,759 13 Docket No.: S2192.70010US03 
performed on a general purpose computer, each improvement recited in the claim is still sufficient to pass the bar for patent-eligibility set by Example 42. For at least these reasons as well, claim 1 is patent-eligible. The Advisory Action asserts that "merely adding machine learning weighted scoring techniques...is not sufficient to show an improvement to technology...the courts have indicated 'a commonplace business method being applied on a general purpose computer' and 'gathering and analyzing information using conventional techniques and displaying the result'... are insufficient to show an improvement to technology" (Advisory Action, Continuation Sheet 1,15). These assertions are incorrect insofar as they are inconsistent with the guidance of Example 42. The claim in Example 42 only recites generic and conventional data transmission, data gathering, and automation techniques performed on a general purpose computer (Examples 37-42, p. 18). Even the key claim element of "converting updated information that was input by a user in a non-standardized form to a standardized format" is generic, conventional, and performed on a general purpose computer (Examples 37-42, p. 18); no portion of Example 42 suggests otherwise. Notwithstanding, Example 42 states that the claim is directed to a practical application merely by reciting "a specific improvement over prior art systems," as records in separate locations could not be consolidated by prior art systems due to format inconsistencies (Examples 37-42, pp. 17-18). Thus, Example 42 demonstrates that a claim need not recite more than conventional techniques performed on a general purpose computer to be directed to a practical application. The claim need only recite "a specific improvement over prior art systems" (Examples 37-42, p. 18). As discussed above, claim 1 recites multiple specific improvements over previous systems, including the recited use of "learned signals," and is therefore directed to a practical application under Example 42. For at least these reasons, amended independent claim 1 is patent-eligible. Accordingly, withdrawal of the 35 U.S.C. § 101 rejection of independent claim 1, and each claim that depends therefrom, is respectfully requested.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and asserts the specificity of the presently recited techniques is insufficient to establish patent eligibility.  Additionally, the claim recited in Example 42 in combination with the remarks from Applicant above does not change the analysis.  In the instant case, the Applicant’s main point indicates claim 1 recites multiple specific improvements over previous systems, including the recited use of "learned signals," and is therefore directed to a practical application under Example 42.    Here, the features (i.e., learned signals) relied on by Applicant are part of the judicial exception discussed above in Prong One, and do not comprise additional elements, individually or in combination that integrate the exception into a practical application.  Use of a computer or other machinery in its ordinary capacity for economic 

Applicant further argues “Amended independent claim 11 recites, inter alia: 
"determine, responsive to automatically mapping the at least one candidate record with the at least one job order record, a score for the at least one candidate record for the at least one job order record based on learned signals having predefined weights, the learned signals calculated based on contents of data fields of the at least one candidate record, contents of data fields of the at least one job order record, past outcomes involving the at least one hiring talent platform that provided the at least one job order record, and past outcomes involving the at least one staffing talent platform that provided the at least one candidate record." The above-quoted language of amended independent claim 11 is supported at least in ¶ 237 and 276. Accordingly, amended independent claim 11 is supported by the present application. Amended independent claim 11 also recites an inventive concept under BASCOM because previous talent platform systems were not integrated, and claim 1 recites an arrangement of talent platform systems integrated using interfaces, which is thus an unconventional arrangement. Amended independent claim 11 also recites multiple specific improvements over previous systems, including: (i) integrating previously disparate talent platform systems, (ii) being compatible with different file formats used by the previously disparate talent platform systems, and (iii) basing the determination of which records are provided to the hiring talent platform system using "learned signals" to provide centralized filtering of applicants lacking in the individual platforms. Amended independent claim 11 is thus also directed to a practical application.”  The Examiner respectfully disagrees.
	The Examiner finds the remarks unpersuasive and asserts they discuss similar arguments as presented above.  As such, claim 11 is being held ineligible under 101 for the same rationales that were indicated for claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629